Citation Nr: 1226474	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO. 09-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a service-connected low back disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by which the RO, in pertinent part, denied entitlement to the benefit sought herein.

In December 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board remanded the issue on appeal to the RO for further development of the evidence in March and September 2011 and in May 2012.

The Board notes that the June 2012 supplemental statement of the case incorrectly addressed the issue of entitlement to service connection for osteoarthritis of the right hip status post right total hip arthroplasty as secondary to the service connected lumbosacral degenerative disc disease.  That issue was denied in the September 2011 Board decision and is not in appellate status.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative of a withdrawal of the Veteran's appeal on the issue of entitlement to an evaluation in excess of 40 percent for a service-connected low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an evaluation in excess of 40 percent for a service-connected low back disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b)(3).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for withdrawals of appeals made during hearings, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In June 2012, the Board received a written communication from the Veteran's representative indicating that the Veteran wished to withdrew his appeal with respect to the issue of entitlement to an evaluation in excess of 40 percent for a service-connected low back disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed without prejudice. 

ORDER

The appeal on the issue of entitlement to an evaluation in excess of 40 percent for a service-connected low back disability is dismissed.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


